DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The communications received 11/20/2020 have been filed and considered by the Examiner. Claims 1 and 6-10 are pending. Claim 1 is amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Joung (US 2012/0244040) hereinafter JOUNG (already of record) in view of Meyer et al (US 2004/0120876) hereinafter MEYER (already of record) and Huang et al (US 2002/0092938) hereinafter HUANG.


There is a mixer with a mixing tank, a stirring blade and its respective motor [Fig. 1 #120; 0027]. 
There is a dryer connected to the mixer to dry silica wet gel to produce silica aerogel in a powder [Fig. 1 #130; 0027]. 
There is a recovery unit made up of a condenser attached to the mixer and the dryer for recovering some of the organic solvent vaporized in the mixer and drying [Fig. 1 #140; 0029].
There is a heater for transferring heat or a heated medium to at least one of the mixer and dryer [Fig. 1 #150; 0030]. 

JOUNG does not teach a pulverizer.
MEYER teaches a process and constituents of the apparatus for making silica aerogels [0011; 0036] where the control of water dispersion throughout the silica emulsion is important as it leads to reduced water incorporation which leads to improved economics [0026]. One of 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a jet mill homogenizer downstream of the supply of JOUNG and before the mixer of JOUNG as taught by MEYER in order to more economically use water.

JOUNG/MEYER do not teach a rotating blade unit. 
HUANG teaches a rotating blade unit that reduces particle size (classifier) and increases a reaction surface area (by grinding/reducing particle size) [Fig. 1; 0028-31]. The rotating blade unit has a plate member (dispersion plate and beater plates) [Fig. 1 #4 and 7; 0033-34] with a flat plate shape, an upper side, and an upwardly protruding blade member which protrudes upwardly from a top surface of the plate member (dispersion blades) [Fig 1 #5; 0033]. The blade and plate member rotate together [0033]. 
The rotating blade unit is under the jet mill such that particles exiting the jet mill fall and accumulate by gravity on the top surface of the plate member and are pulverized by the protruding blade member as it rotates facing the upper side (as the particles can collect on the top surface of the plate member due to the location of the inlet) [Fig. 1 #3; 0032]. The classifier of HUANG is useful as it is composed of wear resistant parts and is optimized to produce desired material sizes without excess production of fines [0028; 0035].


As for claim 6, JOUNG/MEYER/HUANG teach claim 1 and the material worked upon does not distinguish from the prior art [see e.g. MPEP 2115]. Additionally JOUNG further teaches nitric acid [0023], hexane [0021], and hexamethyldisalazane [0022].

As for claim 7, JOUNG/MEYER/HUANG teach claim 1 and JOUNG further teaches a collector with its own respective tubing and connected to the dryer (tubing is depicted around the valve V10) [Fig. 1 #160; 0018; 0028].

As for claim 8, JOUNG/MEYER/HUANG teach claim 1 and JOUNG further teaches a temperature sensor for measuring a temperature in the mixing tank [Fig. 1 #124; 0027].

As for claim 9, JOUNG/MEYER/HUANG teach claim 1 and JOUNG further teaches that the recovery unit has a storage tank [Fig. 1 #142; 0029].

As for claim 10, JOUNG/MEYER/HUANG teach claim 9 and JOUNG further teaches that there is a vacuum pump for controlling a pressure within each of the condenser and the storage tank [Fig. 1 #144; 0029].

Response to Arguments
Applicant’s arguments/amendments with respect to claim(s) 1 and 6-10 have been considered and have been found to overcome the prior art of Lee (US 2015/0069156) in view of Amendment. The arguments are moot because the new ground of rejection utilizing newly found prior art Huang (US 2002/0092938) does not rely on any reference applied in the prior rejection of record for the teaching and matters pertaining to the rotating blade unit specifically challenged in the argument.
Applicant’s arguments, see pg. 4, filed 11/20/2020, with respect to the rejection of claim 10 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of claim 10 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./             Examiner, Art Unit 1748